Citation Nr: 1109708	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-16  558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a cracked right knee cap.

2.  Entitlement to service connection for residuals of broken right toes.

3.  Entitlement to service connection for stomach problems.

4.  Entitlement to service connection for residuals of stitches on the chin.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from March 1943 to November 1945 and earned, among other decorations, the Distinguished Flying Cross.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has numerous disabilities as a result of various injuries he incurred during his combat service in the military.  Specifically, he indicates he cracked his right knee cap in a plane crash; he fractured his right toe during physical training; he began suffering from stomach spasms during his time overseas, which he believes is related to exposure to cleaning solvents; and he injured his chin requiring two stitches.

The Board notes the Veteran has not been afforded VA examinations with respect to these claims.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records do not confirm any of these injuries specifically.  Rather, the Veteran's 1943 entrance examination notes the Veteran entered the military with moderate relaxed inguinal rings and "nervousness."  The entrance examination also notes the Veteran had an appendectomy in 1942 and fractured his left arm in 1929, both prior to his military service. 

The Veteran, in support of his claim, submitted an undated military record detailing a plane crash where 10 men "got out" and 3 men were killed.  The record indicates one man had a cut knee and another man had a cracked knee cap.  Other than indicating the crash occurred in "February," the record is undated and does not identify the specific crew that was injured.  As indicated above, the Veteran's service treatment records do not indicate a right knee injury.  The AMC should make efforts to obtain the Veteran's personnel records to obtain further information about the Veteran's various military assignments.

The Veteran's DD-214 confirms the Veteran is in receipt of, among other things, a Distinguished Flying Cross, indicative of combat service.  The Board also finds noteworthy that the Veteran is currently service connected for a left hand disability.  On examination, an October 2009 VA examiner found residuals of shrapnel in the Veteran's left hand on x-ray.  It is apparent the Veteran was in combat and received combat wounds that were not accurately documented in his service treatment records.  For these reasons, the Veteran's exposure to combat is conceded.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, although there is not specific objective evidence of the Veteran's variously claimed in-service injuries, the injuries are consistent with his MOS as an aviation machinist's mate and the circumstances of his combat service.

After service, the Veteran's VA outpatient treatment records and private treatment records confirm current diagnoses involving the knees, right toe, stomach and skin.  Specifically, VA outpatient treatment records indicate the Veteran has had bilateral knee replacements, arthritis in the joints, to include the knees and right toe, and gastroesophageal reflux disease (GERD).  His private treatment records further indicate significant skin treatment in areas to include the face.  None of these medical professionals, however, have indicated the Veteran's conditions are related to his military service.

In light of the Veteran's combat service and current diagnoses, however, VA examinations are indicated.  McLendon, 20 Vet. App. 79.  

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify any and all medical providers currently providing him treatment for his claimed disabilities, to include VA treatment providers, and to provide a release form for each provider identified authorizing VA to obtain these records.  Thereafter, the records should be requested specifying that actual treatment records, as opposed to summaries, must be provided.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  The RO should ask the National Personnel Records Center (NPRC) to provide the Veteran's personnel records for his entire period of service. Any negative responses should be documented in the file. 

3.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate examination for the claimed stomach condition to determine the extent and likely etiology of any condition(s) found, specifically commenting on the following:

* Whether any found stomach condition(s) pre-existed service in light of the 1943 entrance examination noting inguinal rings and a 1942 appendectomy;
* If pre-existing, whether any found stomach condition(s) was aggravated beyond the natural progression of the disease(s) due to any incident of his military service, to include combat exposure; or
* If not pre-existing, whether any found stomach condition(s) is due to any military injury, to include combat exposure.

Pertinent documents in the claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  After obtaining the above records, to the extent available, schedule the Veteran for appropriate examinations for the claimed right knee, right toes and chin conditions, to determine the extent and likely etiology of any condition(s) found, specifically commenting on whether the Veteran's conditions were caused by in-service combat exposure, the claimed plane crash, his MOS or any other incident of his military service. 

Pertinent documents in the claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5. The RO should then readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




The claims must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



